DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low-molecular-weight” in claims 1 and 3 is a relative term which renders the claim indefinite. The term “low-molecular-weight” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Examiner notes, that while it is clear that the recitation “low-molecular-weight polyolefin” is intended to limit the recitation to a liquid / wax / process oil- type of polyolefin, the metes and bounds of the range of molecular weights Applicant intends to delineate via the recitation “low-molecular-weight” cannot be ascertained. Most importantly, it is not clear what is 
	Examiner notes that there is no clear definition of the scope of the recitation “low-molecular-weight” in paragraph 0025 of the Published Application US 2020/0040171:

The low-molecular-weight polyolefin added to the ethylene propylene diene rubber and/or ethylene propylene rubber-containing layer under the present invention may be, for example, paraffin oil, naphthene oil, liquid IR, liquid EPDM, liquid SBR, liquid polybutadiene, liquid polybutene, etc., among which liquid polybutene is preferred and its number-average molecular weight is 300 to 4000, or preferably 1000 to 3000.

(there is no clear definition in this paragraph that establishes that the term “low-molecular-weight” means a molecular weight range of 300 to 4000 for all “low-molecular-weight polyolefins”: the range of 300 to 4000 appears to apply only for liquid polybutene). Examiner suggests that Applicant add the range of 300 to 4000 to claims 1 and 3 to overcome the rejection.

Claims 2, 4 and 5 are rejected for the same reasons that claims 1 and 3 are rejected since claims 2, 4 and 5 each depend upon one of claims 1 and 3.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782